FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
the 22nd day of November, 2006, among NNN APARTMENT REIT HOLDINGS, L.P.
(“Borrower”), NNN APARTMENT REIT, INC., APARTMENT REIT WALKER RANCH, LP and
APARTMENT REIT WALKER RANCH GP, LLC (collectively, the “Guarantors”), WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”), and the lenders a party
hereto (collectively, the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Agent and the Lenders are party to that certain
Credit Agreement, dated as of October 31, 2006 (the “Credit Agreement”);

WHEREAS, the Borrower has requested, and the Agent and the Lenders have agreed
to, certain amendments to the Credit Agreement, subject to the terms and
conditions hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrower, the Guarantors, the Agent and
the Lenders hereby covenant and agree as follows:

1. Definitions. Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement shall have the meaning assigned
to such term in the Credit Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall from and after the date hereof refer to the Credit Agreement as
amended hereby.

2. Modification of the Credit Agreement. The Borrower, the Agent and the Lenders
do hereby modify and amend the Credit Agreement as follows:

(a) By deleting the definition of “Interest Period” in Section 1.1 of the Credit
Agreement in its entirety, and inserting in lieu thereof the following language:

““Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending one, two, three or six months (or, with
the approval of all Lenders, less than thirty (30) days) thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period of one, two,
three or six months that commences on the last Business Day of a calendar month
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) no Interest Period for a Revolving Loan shall
end after the Revolving Loan Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
next succeeding Business Day (or, if such next succeeding Business Day falls in
the next succeeding calendar month, on the next preceding Business Day).”

(b) By deleting the language appearing in Section 11.8 of the Credit Agreement
in its entirety, and inserting in lieu thereof the following language:

“The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. In the event that
Wachovia Bank shall assign all or any portion of its Commitment and (a) as a
result thereof, its Commitment is less than $15,000,000.00 and (b) immediately
after giving effect to such assignment LaSalle Bank National Association has a
Commitment of $15,000,000.00 or greater, then Wachovia Bank shall promptly
provide written notice to the Lenders and the Requisite Lenders (excluding
Wachovia Bank) shall have the right (so long as LaSalle Bank National
Association has a Commitment of $15,000,000.00 or greater), to be exercised
within fifteen (15) days of delivery of such notice by Wachovia Bank, to elect
to remove Wachovia Bank as Agent and replace Wachovia Bank as Agent, subject to
the terms of this Section 11.8. Any such resignation or removal shall also
constitute Agent’s resignation as Swingline Lender and may, at such Agent’s
option, also constitute its resignation as Issuing Lender. Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Agent, Swingline Lender and Issuing Lender, as applicable, which shall
be a Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $5,000,000,000.00,
which appointment shall, provided no Default or Event of Default shall have
occurred and be continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its affiliates
as a successor Agent, Swingline Lender and Issuing Lender). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the resigning Agent’s giving of notice of resignation, then the resigning
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $5,000,000,000.00. Upon
the acceptance of any appointment as Agent, Swingline Lender and/or Issuing
Lender hereunder by a successor Agent, such Successor Agent, Swingline Lender
and Issuing Lender, as applicable, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Agent, and the retiring or removed Agent shall be discharged from its duties and
obligations under the Loan Documents as Agent, Swingline Lender and Issuing
Lender, as applicable. After any Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XI and all provisions of this Agreement
relating to Swingline Loans or Letters of Credit shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent,
Swingline Lender or Issuing Lender under the Loan Documents. If the resigning or
removed Agent shall also resign as the Issuing Lender, such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Issuing Lender, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit. Upon any change in the Agent under this Agreement, the resigning or
removed Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning or removed Agent.”

3. Restatement of Representations and Warranties. The Borrower and Guarantors
hereby restate and renew each and every representation and warranty heretofore
made by them in the Credit Agreement and the other Loan Documents as fully as if
made on the date hereof (except to the extent such representations and
warranties expressly relate to an earlier date) and with specific reference to
this First Amendment and all other loan documents executed and/or delivered in
connection herewith.

4. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

5. Acknowledgment of the Borrower and Guarantors. The Borrower and Guarantors
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of the Borrower and Guarantors enforceable against
the Borrower and Guarantors in accordance with their respective terms, and that
the execution and delivery of this First Amendment does not constitute, and
shall not be deemed to constitute, a release, waiver or satisfaction of the
Borrower’s or any Guarantors’ obligations under the Loan Documents.

6. Acknowledgment of Agent, Lenders, Borrower and Guarantors. The Borrower and
Guarantors, the Agent, and the Lenders hereby acknowledge, represent and agree
that the Commitment of Wachovia Bank, National Association, as of the date of
this First Amendment, shall be THIRTY-SEVEN MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($37,500,000.00), and that the Commitment of LaSalle Bank
National Association, as of the date of this First Amendment, shall be
THIRTY-SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($37,500,000.00).

7. No Default. By execution hereof, the Borrower and Guarantors certify that
each of them is and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this First Amendment, and that no
Default or Event of Default has occurred and is continuing.

8. Waiver of Claims. The Borrower and Guarantors acknowledge, represent and
agree that none of the Borrower or any Guarantor has any defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loan or with
respect to any acts or omissions of the Agent or any Lender, or any past or
present officers, agents or employees of the Agent or any Lender, and the
Borrower and each Guarantor does hereby expressly waive, release and relinquish
any and all such defenses, setoffs, claims, counterclaims and causes of action,
if any.

9. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Credit Agreement as modified and amended herein. Nothing in
this First Amendment shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower and Guarantors under the Loan Documents.

10. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered (which may be by telecopier pursuant to
Section 14 below) shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

11. Section References. Section titles and references used in this First
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

12. Further Assurances. The Borrower and Guarantors agree to take such further
actions as the Agent shall reasonably request in connection herewith to evidence
the amendments herein contained.

13. Governing Law. This First Amendment shall be governed by and construed and
interpreted in accordance with, the laws of the State of Georgia.

14. Conditions Precedent. This First Amendment shall become effective only upon
(i) execution hereof by the Agent, and (ii) execution and return to counsel for
the Agent at the telecopier number set forth below of a copy hereof by the
Borrower, the Guarantors and the Requisite Lenders. Executed copies hereof shall
be sent by facsimile to counsel for the Agent, McKenna Long & Aldridge, LLP,
Attention: William F. Timmons, at Telecopier number 404-527-4198, Confirmation
number 404-527-8380.

[SIGNATURES COMMENCE ON NEXT PAGE]

1

IN WITNESS WHEREOF, the Borrower, the Guarantors, the Agent, and the Lenders
have caused this First Amendment to be duly executed, under seal, by their duly
authorized officers as of the day and year first above written.

BORROWER:

NNN APARTMENT REIT HOLDINGS, L.P., a Virginia limited partnership



      By: NNN Apartment REIT, Inc., a Maryland corporation, its sole general
partner

By: /s/ Louis J. Rogers
Name: Louis J. Rogers
Title: President


[SEAL]

GUARANTORS:

NNN APARTMENT REIT, INC., a Maryland corporation

By: /s/ Louis J. Rogers
Name: Louis J. Rogers
Title: President


[SEAL]

2

[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement with NNN Apartment REIT
Holdings, L.P.]

NNN APARTMENT REIT WALKER, LP, a Texas limited partnership



      By: NNN Apartment REIT Walker Ranch GP, LLC, a Delaware limited liability
company, its General Partner



      By: NNN Apartment REIT Holdings, L.P., a Virginia limited partnership, its
Manager



      By: NNN Apartment REIT, Inc., a Maryland corporation, its General Partner

By: /s/ Louis J. Rogers



    Name: Louis J.Rogers
Title: President

[SEAL]

3

[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement with NNN Apartment REIT
Holdings, L.P.]

NNN APARTMENT REIT WALKER RANCH GP, LLC, a Delaware limited liability company



      By: NNN Apartment REIT Holdings, L.P., a Virginia limited partnership, its
Manager



      By: NNN Apartment REIT, Inc., a Maryland corporation, its General Partner

By: /s/ Louis J. Rogers
Name: Louis J. Rogers
Title: President


[SEAL]

4

[Signature Page to First Amendment to Credit Agreement with NNN Apartment REIT
Holdings, L.P.]

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By: /s/Cathy A. Casey
Name: Cathy A. Casey
Title: Managing Director


LASALLE BANK NATIONAL ASSOCIATION, as a Lender

By: /s/ A. Brad Feine
Name: A. Brad Feine
Title: AVP


5